internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp 3-plr-107127-99 date date distributing controlled_corporation x state y sub sub sub sub sub sub sub sub sub sub sub plr-107127-99 sub sub sub sub country country country country country country country country firm firm date shareholder b business c unit d unit e plr-107127-99 trust f trust g plan h plan j plan k plan l plan m plan n plan o plan p a b c d e f g h i j k plr-107127-99 m n o p this letter responds to a request dated date for rulings about the federal_income_tax treatment of a proposed transaction we have received additional information in letters dated date date date date date date date date date and date the information submitted for consideration is summarized below distributing is a publicly traded domestic_corporation and common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return on a calendar_year basis using an accrual_method of accounting distributing has one class of common_stock issued and outstanding distributing’s common_stock is widely held and publicly traded on the nasdaq national market distributing has one class of preferred_stock with no outstanding shares distributing has one five_percent_shareholder shareholder b distributing wholly owns at least a domestic and foreign subsidiaries and directly and indirectly through its subsidiaries actively engages in business c business c consists of two principal business units unit d and unit e among distributing’s wholly owned domestic subsidiaries are sub sub sub sub sub and sub distributing also wholly owns sub a country corporation and owns a b interest in sub a country corporation with sub owning the remaining c interest in sub as for distributing’s second-tier subsidiaries sub has a country branch and wholly own sec_5 foreign_corporations sub a country corporation sub a country corporation sub a country corporation sub a country corporation and sub a country corporation also sub owns a d interest in sub a country corporation with distributing sub sub and sub owning a c e c and e interest in sub respectively sub wholly owns sub a country corporation that is treated as a sub branch for u s tax purposes because of a check-the-box election under sec_301_7701-3 sub sub sub sub sub sub sub sub sub and sub are involved in unit d sub sub sub sub and sub are involved in unit e distributing formed controlled pursuant to the proposed transaction at the time plr-107127-99 of the distribution controlled will have one class of common_stock authorized and outstanding and will have authorized but not outstanding a yet to be designated series of preferred_stock controlled will use an accrual_method of accounting financial information has been received which indicates that unit d and unit e each has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years distributing has concluded and information has been received indicating the existence of substantial differences in the managerial philosophies of unit d and unit e that have arisen in operating the two businesses under a single corporate umbrella information has been provided indicating that unit d and unit e are distinct and that the aforementioned differences require that each of the product lines be operated separately to enhance their success information has also been received indicating the need for controlled to obtain capital to meet the needs of the fast growing unit d in order to raise capital to effect its plans controlled proposes to undertake an equity offering of not more than percent of controlled’s total outstanding_stock the proceeds will be used solely to fund the expansion of the controlled business the management of distributing has concluded based upon documentation provided by its investment banker and independent analysts that an equity offering will be significantly more effective if unit d is separated from distributing to accomplish these objectives the taxpayer has proposed the following transaction the proposed transaction sub will liquidate in a transaction intended to qualify under sec_332 sub will transfer its c interest in sub to sub distributing will transfer its ownership_interest in sub to sub in a transaction intended to qualify under sec_351 distributing has incorporated controlled in state y distributing will contribute dollar_figuref in cash in exchange for g shares of controlled common_stock the assets and liabilities of unit d held by distributing directly will be transferred by distributing to controlled in exchange for deemed controlled stock none of the assets being transferred are subject_to investment_credit recapture distributing will transfer its ownership_interest in sub to controlled in exchange for deemed controlled stock plr-107127-99 distributing will transfer its ownership_interest in sub to controlled in exchange for deemed controlled stock distributing will transfer its ownership_interest in sub to controlled in exchange for deemed controlled stock step sec_4 through may be referred to as the contribution all employees employed in unit d will cease their employment with distributing and commence their employment with controlled the names of controlled’s subsidiaries will be changed to reflect controlled’s new name firm and firm the venture capitalists have purchased h shares approximately i of controlled stock for dollar_figurej per share the number of shares and the purchase_price per share were based on distributing owning g shares of controlled common_stock the number of shares issued and the purchase_price per share will be adjusted proportionately to the extent the number of shares owned by distributing at the time the investment is funded by the venture capitalists does not equal g shares the venture capitalists also have purchased k shares of distributing common_stock at dollar_figurem per share the k shares represent less than percent of distributing’s outstanding common_stock as of date options to purchase n shares of controlled stock have been granted to employees of controlled options to purchase o shares of controlled stock have been granted to non-employee directors of controlled and options to purchase p shares of controlled stock have been granted to distributing employees who will remain employees of distributing after the distribution defined below prior to the date of the distribution the distribution date distributing and controlled will enter into certain agreements for purposes of shared services between the two corporations prior to the distribution date distributing and controlled will enter into a tax- sharing and disaffiliation agreement prior to the distribution date distributing will direct the transfer of the account balances of controlled employees under the plan h to a similar 401_k_plan to be adopted by controlled prior to the distribution date distributing will direct the transfer of assets contributed by distributing to a grantor_trust in an amount sufficient for the plr-107127-99 payment of benefits accrued by controlled employees under the plan j to a similar grantor_trust to be established by controlled prior to the distribution date controlled will assume all unpaid obligations under medical and other welfare_benefit plans maintained by distributing with respect to controlled employees prior to the distribution date controlled will increase the number of its shares outstanding pursuant to a pro-rata stock_distribution to facilitate the distribution distributing will distribute all of its stock of controlled pro_rata to its shareholders except distributing will not distribute fractional share interests of controlled common_stock instead cash in lieu of fractional shares will be paid to the shareholders entitled to fractional shares of controlled stock distributing’s distribution agent will aggregate fractional share interests into whole shares and the agent will sell these shares on the open market the agent will then remit the cash to the distributing shareholders otherwise entitled to receive fractional share interests of controlled common_stock the distribution controlled will undertake an equity offering which will occur within_12_months of the distribution presently distributing has several stock_option plans in effect including the plan l the plan m the plan n the plan o and plan p plan p was assumed by distributing when corporation x was merged into a wholly-owned subsidiary of distributing causing the options to be exercisable for distributing stock collectively these plans are referred to as option plans and outstanding nonqualified options to purchase distributing stock granted under any of the option plans are collectively referred to as current distributing options controlled’s board_of directors adopted a stock_option plan the controlled plan that is substantially_similar to the plan l the controlled plan has been approved by distributing as the sole controlled shareholder and it is expected that the controlled plan will be approved by the shareholders prior to the first scheduled meeting of controlled shareholders that occurs more than months after the distribution under the controlled plan options will be granted by a compensation committee comprised solely of two or more outside directors within the meaning of sec_162 and sec_1_162-27 the controlled plan indicates the maximum number of shares of controlled stock with respect to which options may be granted during a specified period to any employee and it is expected that the exercise price of each option will be equal to the fair_market_value of one share of controlled stock as of the date of grant current distributing options held by persons who either become employed by plr-107127-99 controlled or become directors of controlled but do not remain directors of distributing immediately after the distribution date will be converted as of the distribution date into options to purchase controlled stock a substitute controlled option the number of shares of controlled stock subject_to a substitute controlled option will be equal to the number of shares subject_to the current distributing option multiplied by a ratio the numerator of which is the fair_market_value of a share of distributing stock including the value of controlled stock immediately prior to the distribution date and the denominator of which is the fair_market_value of a share of controlled stock on or around the distribution date the exercise price of the substitute controlled option will be equal to the exercise price of the current distributing option divided by the same ratio current distributing options granted on or before date and held by a person who will continue as an employee or director of distributing after the distribution or held by a person who will not be an employee or director of distributing or controlled after the distribution will be converted as of the distribution date into an adjusted nonqualified option to purchase distributing stock an adjusted distributing option and a substitute controlled option the number of shares of distributing stock subject_to each adjusted distributing option will be the same as the number of shares subject_to the current distributing option distributing intends that the exercise price of each adjusted distributing option will equal the exercise price of the current distributing option multiplied by a fraction the numerator of which is the fair_market_value of one share of distributing stock excluding the value of controlled stock on or around the distribution date and the denominator of which is the sum of i the fair_market_value of one share of distributing stock on or around the distribution date and ii the fair_market_value of one share of controlled stock on or around the distribution date multiplied by the number of shares of controlled received in the distribution with respect to each share of distributing the distribution ratio each adjusted distributing option granted under the plan n and the plan o and granted to a nonemployee director under the plan l will continue to be exercisable pursuant to the terms of those plans for years after the date such option was granted thus the exercise period will not be affected by the distribution each adjusted distributing option will be identical in all other respects to the current distributing option being adjusted the number of shares of controlled stock subject_to each substitute controlled option granted in substitution of a current distributing option will equal the number of shares of controlled stock that would have been received in the distribution with respect to the number of shares of distributing stock subject_to the current distributing option the exercise price of each substitute controlled option will equal the exercise price of the current distributing option multiplied by a ratio the numerator of which is the fair_market_value of one share of controlled stock on or around the distribution date and the denominator of which is the sum of i the fair_market_value of one share of distributing stock excluding the value of controlled stock on or around the distribution date and ii the fair_market_value of one share of controlled stock on or around the plr-107127-99 distribution date multiplied by the distribution ratio each substitute controlled option will provide that employment with distributing will be treated as employment with controlled in determining the optionee’s vested right to exercise the controlled option and the termination of the exercise period thereunder each substitute controlled option will in all other respects be subject_to substantially the same terms as the current distributing option being substituted each current distributing option granted after date to a person who will continue as an employee or director of distributing after the distribution or who will not be an employee or director of either distributing or controlled after the distribution will not be adjusted as described above instead the current distributing option will continue to be an option to purchase distributing stock that will be adjusted an adjusted distributing option as of the distribution date by i multiplying the number of shares subject_to such option by a ratio the numerator of which is the fair_market_value of a share of distributing stock including the value of controlled immediately prior to the distribution date and the denominator of which is the fair_market_value of a share of distributing stock excluding the value of controlled stock on or around the distribution date and ii by dividing the exercise price of such option by the same ratio distributing currently maintains the plan j the plan j is an unfunded nonqualified_deferred_compensation_plan pursuant to which eligible employees may defer a portion of their base salary bonuses and bonus retention payments until termination of employment or an earlier payment_date if elected or in connection with an unforeseeable_emergency the amounts deferred are credited to a separate bookkeeping account on behalf of each participant and the account is increased or decreased based on certain factors distributing has contributed assets to a grantor_trust the trust f to facilitate payment of benefits under the plan j on or after the contribution controlled will adopt the plan k a deferred_compensation plan substantially_similar to the plan j and controlled will assume all liabilities accrued under the plan j with respect to participants who become employed by controlled on or after the date of the contribution controlled will also establish a grantor_trust the trust g and distributing and controlled will effect a transfer of assets from the trust f to the trust g in an amount equal to the aggregate account balances of all the plan j participants who become employed by controlled with respect to the proposed transaction the taxpayer has made the following representations a b the indebtedness owed by controlled or subsidiaries of controlled to distributing after the distribution will not constitute stock_or_securities no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a plr-107127-99 shareholder of distributing c d e f g h i j the years of financial information submitted on behalf of distributing is representative of distributing’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the proposed transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution will be carried out for the following corporate business purposes i allowing controlled to raise substantially more capital through a public offering and ii enhancing the success of unit d and unit e by enabling the companies to resolve certain managerial problems that have arisen in operating the two businesses under a single corporate umbrella the distribution is motivated in whole or substantial part by one or more of these corporate business purposes there is no plan or intention by any shareholder who own sec_5 percent or more of the stock of distributing and management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in either distributing or controlled after the proposed transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the proposed transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the proposed transaction except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets to be transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed by controlled in the proposed transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred plr-107127-99 k l m n o p q r s no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution except for trade account indebtedness created in the ordinary course of business through continuing transactions at terms comparable to those which could by obtained in an arm’s-length transaction immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further distributing’s excess_loss_account if any with respect to the controlled stock and the excess_loss_account s if any with respect to the stock of the subsidiaries of controlled will be included in income immediately before the distribution payments made in connection with all continuing transactions if any between distributing or its subsidiaries and controlled or its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s-length neither distributing nor controlled is an investment_company as defined in sec_368 and iv the distribution is not part of a plan or a series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled the payment of cash in lieu of fractional share interests of controlled if any is solely to avoid the expense and inconvenience of issuing fractional share interests and does not represent separately bargained-for consideration the total cash received in lieu of fractional share interests of controlled stock will be less that percent of the total fair_market_value of the controlled stock distributed by distributing no distributing shareholder will receive cash for more than one full share of controlled stock distributing controlled and shareholders of distributing will each pay their own expenses if any incurred in connection with the proposed transaction none of the current distributing options have a readily_ascertainable_fair_market_value within the meaning of sec_1_83-7 except for certain options granted under option plans with an exercise price less than the fair_market_value of a share of distributing stock at the time of grant plr-107127-99 each current distributing option satisfies the requirements for performance- based compensation as defined in sec_1_162-27 none of the liabilities accrued under the plan j which will be assumed by controlled and therefore taken into account for tax purposes by controlled when paid have been or will be taken into account for tax purposes by distributing neither distributing nor controlled are foreign_corporations none of distributing controlled sub sub sub sub sub or sub have been a united_states_real_property_holding_corporation as defined in sec_897 at any time in the five-year period ending on the date of the proposed transaction and none of such corporations will be a united_states_real_property_holding_corporation immediately after the proposed transaction no united_states_real_property_interest as defined in sec_897 will be sold or exchanged as part of the proposed transaction sub sub sub sub sub sub sub and sub are corporations as defined in sec_7701 and are foreign_corporations prior to the proposed transaction sub sub sub sub sub sub and sub are controlled_foreign_corporations cfcs under sec_957 sub sub sub sub sub sub and sub will continue to be cfcs immediately after the proposed transaction t u v w x y z aa amounts includible in the gross_income of an optionee upon the exercise of an adjusted distributing option or a substitute controlled option will not be deducted by the corporation that is not the optionee’s employer at the time of exercise or was not the more recent employer in the case of an optionee whose employment terminated prior to such exercise based solely on the information submitted and on the representations set forth above we hold as follows for purposes of the following rulings a reference to the unit d assets includes the stock of sub sub sub and the dollar_figuref cash the transfer by distributing of the unit d assets to controlled solely in exchange for the stock of controlled actual or deemed and the assumption by controlled of liabilities followed by the pro_rata distribution by distributing of all the controlled stock constitutes a reorganization within the meaning of sec_368 distributing and controlled will each be a party to the reorganization within the meaning of sec_368 plr-107127-99 distributing will recognize no gain_or_loss upon the transfer of the unit d assets to controlled in exchange for controlled stock actual or deemed and the assumption by controlled of related liabilities sec_361 and sec_357 controlled will recognize no gain_or_loss upon the receipt of the unit d assets in exchange for the controlled stock actual or deemed described above sec_1032 the basis of the unit d assets to be received by controlled will be equal to the basis of such assets in the hands of distributing immediately before the transaction sec_362 the holding_period for each unit d asset received by controlled will include the period during which such asset was held by distributing sec_1223 distributing will recognize no gain_or_loss upon the distribution of the controlled common_stock including any fractional share interest of controlled to the shareholders of distributing sec_361 distributing will recognize no gain_or_loss under sec_367 on its distribution of controlled stock to its shareholders sec_1_367_e_-1 no gain_or_loss will be recognized by and no amount will be included in the income of the shareholders of distributing upon the receipt of the controlled common_stock distributed to them including any fractional share interest of controlled to which they may be entitled in the distribution sec_355 the aggregate basis of distributing and controlled stock in the hands of each distributing shareholder including any fractional share interest of controlled to which they may be entitled after the distribution will in each instance equal the basis of the distributing stock held by such shareholder immediately before the distribution allocated between the distributing stock and controlled stock in proportion to the relative fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock that each distributing shareholder receives including any fractional share interest of controlled to which they may by entitled will include the holding_period of the distributing common_stock with respect to which the distribution will be made provided the distributing stock is held as a capital_asset by such shareholder on the distribution date sec_1223 proper allocation of earnings_and_profits among distributing and controlled will be made in accordance with sec_1_312-10 and sec_1_1502-33 plr-107127-99 following the distribution controlled and its direct and indirect subsidiaries that are includible corporations under sec_1504 and satisfy the ownership requirements of sec_1504 will be an affiliated_group_of_corporations entitled to file consolidated federal_income_tax returns with controlled as the common parent where cash is received by a distributing shareholder in lieu of fractional share interests of controlled common_stock distributing will be treated as distributing the fractional share to the shareholder and such fractional share will be treated as having been disposed of by such shareholder for the amount of such cash in a sale_or_exchange the gain_or_loss if any will be treated as a capital_gain or loss provided such stock was held as a capital_asset by the selling distributing shareholder sec_1001 the holders of current distributing options will not realize any income upon the receipt of adjusted distributing options or substitute controlled options or both adjusted distributing options and substitute controlled options pursuant to the distribution amounts includible in the gross_income of an optionee upon the exercise of an adjusted distributing option or a substitute controlled option may be deducted by the corporation that is the optionee’s employer at the time of exercise or was the more recent employer in the case of an optionee whose employment terminated prior to exercise provided income is clearly reflected under sec_482 distributing will recognize no gain_or_loss upon the transfer of controlled stock to an employee of distributing who exercises a substitute controlled option neither the adjustment of current distributing options to constitute adjusted distributing options nor the substitution of substitute controlled options for current distributing options pursuant to the distribution will cause any such options to fail to satisfy the performance-based goal requirements of sec_162 and sec_1_162-27 neither the adjustment of current distributing options to constitute adjusted distributing options nor the substitution of substitute controlled options for current distributing options pursuant to the distribution will constitute a material modification of the current distributing options within the meaning of sec_1_162-27 the deferred_compensation liabilities accrued under the plan j that are assumed by controlled will be deductible by controlled in accordance with the provisions of sec_162 and sec_404 to the extent that such liabilities would have been deductible by distributing had they not been assumed by controlled plr-107127-99 the earnings_and_profits of sub transferred from distributing to sub to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable which were accumulated in taxable years of sub beginning after date during the period distributing held sub 5's stock or was considered as holding such stock by application of sec_1223 while sub was a cfc will be attributable to such stock held by sub sec_1_1248-1 the earnings_and_profits of sub transferred from sub to sub to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable which were accumulated in taxable years of sub beginning after date during the period sub held sub 3’s stock or was considered as holding such stock by application of sec_1223 while sub was a cfc will be attributable to such stock held by sub sec_1_1248-1 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings specifically no opinion is expressed regarding options issued under option plans other than the nonqualified options discussed above no opinion is expressed on whether any or all of the above-described foreign_corporations are passive foreign investment companies within the meaning of sec_1297 and the related regulations to be promulgated if it is determined that any of the above-described foreign_corporations are passive foreign investment companies no opinion is expressed related to the application of sec_1291 through to the proposed transaction in particular in a transaction in which gain is not recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code no opinion is expressed on a whether sub 1’s liquidation into sub qualifies as a sec_332 liquidation b whether distributing’s transfer of its interest in sub to sub or sub 2's transfer of its interest in sub to sub qualify under sec_351 c the extent to which sec_367 and the sec_367 reporting obligations apply to sub 1’s liquidation into sub d the application of sec_304 to sub 2’s transfer of its interest in sub to sub the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-107127-99 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely yours assistant chief_counsel corporate by senior technical reviewer branch
